Exhibit A Joint Filing Agreement In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, each of the undersigned reporting persons hereby agrees to the joint filing on behalf of each of them of a statement on Schedule 13G (including amendments thereto) with respect to the Common Stock of Strategic Hotels & Resorts, Inc., a Maryland corporation, and that this agreement be included as an exhibit to such joint filing. Each of the undersigned reporting persons acknowledges that each shall be responsible for the timely filing of any statement (including amendments) on Schedule 13G, and for the completeness and accuracy of the information concerning such undersigned reporting person contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the other persons making such filings, except to the extent that the undersigned reporting person knows or has reason to believe that such information is inaccurate. This agreement may be signed in counterparts with the same effect as if the signature on each counterpart were upon the same instrument. [Signature page follows.] IN WITNESS WHEREOF, the undersigned reporting persons have executed this agreement as of 8 July, 2013. Government of Singapore Investment Corporation Pte Ltd By: /s/ Celine Loh Sze Ling Name: Celine Loh Sze Ling Title: Senior Vice President By: /s/ Lim Eng Kok Name: Lim Eng Kok Title: Senior Vice President GIC Real Estate Pte Ltd By: /s/ Goh Kok Huat Name: Goh Kok Huat Title: Managing Director GIC Real Estate, Inc. By: /s/ Peter Stanford Name: Peter Stanford Title: Senior Vice President
